ALLOWABLE SUBJECT MATTER
Claim 1 is pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Koshiyama (JP 2000-218578) teaches the spherical robot makes two-way communication between a robot and human being.
In regarding to independent claim 1, Koshiyama taken either individually or in combination with other prior art of record fails to teach or render obvious a self-propelled device comprising: a drive system comprising a motor; a spherical housing that contains the drive system; a support structure coupled to the drive system to cause the one or more wheels to continuously engage an inner surface of the spherical housing and cause the spherical housing to move; a sensor array contained within the spherical housing; a wireless communication port that receives control commands control inputs on a controller device; and a processor to implement control commands on the drive system as three-dimensional rotational commands to maneuver the self- 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	May 16, 2022